Exhibit 10.1
VOTING AND PROXY AGREEMENT
     THIS VOTING AND PROXY AGREEMENT (this “Agreement”) is made and entered into
as of May 16, 2010 by and between Eduard Michel, M.D., Ph.D. (the “Stockholder”)
and Viking Holdings LLC, a Delaware limited liability company (“Parent”).
     WHEREAS, concurrently herewith, Parent, Viking Acquisition Corporation, a
Delaware corporation ( “Merger Sub”), and Virtual Radiologic Corporation, a
Delaware corporation (the “Company”) have entered into an Agreement and Plan of
Merger (as amended from time to time, the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into the Company;
     WHEREAS, as of the date of this Agreement, the Stockholder (i) owns 881,692
shares of Company Common Stock, and (ii) is the trustee of a grantor retained
annuity trust for the benefit of Stockholder’s children (the “Michel Trust”)
that owns 100,000 shares of Company Common Stock (such Company Common Stock held
by the Stockholder, the Company Common Stock held by the Michel Trust and any
other shares of capital stock of the Company acquired by the Stockholder after
the date hereof and during the term of this Agreement, whether by purchase or by
vesting of Company Restricted Stock or upon exercise of options (whether such
options are held as of the date of this Agreement or acquired after the date
hereof) warrants, conversion of other convertible securities or otherwise, being
collectively referred to herein as the “Shares”);
     WHEREAS, obtaining appropriate stockholder approval is a condition to the
Merger;
     WHEREAS, as an inducement to Parent to enter into the Merger Agreement,
Parent and the Stockholder have agreed to enter into this Agreement; and
     WHEREAS, capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Merger Agreement.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
          Section 1. No Shop
               (a) General. Until the Termination Date, the Stockholder (in his
capacity as a stockholder and as the trustee of the Michel Trust) shall not, and
shall not authorize or permit any of his representatives (the “Representatives”)
to, directly or indirectly, (i) solicit, initiate or knowingly encourage an
Acquisition Proposal, (ii) furnish or disclose to any third Person non-public
information with respect to an Acquisition Proposal, (iii) negotiate or engage
in discussions with any third Person with respect to an Acquisition Proposal,
(iv) enter into any agreement (whether or not binding) or agreement in principle
with respect to an Acquisition Proposal or (v) otherwise cooperate in any way
with, or assist or participate in, any effort or attempt by another Person to do
or seek any of the foregoing.
               (b) Ongoing Discussions. The Stockholder (in his capacity as a
stockholder and as the trustee of the Michel Trust) shall (and shall cause his
Representatives to) immediately cease and cause to be terminated any existing
discussions or negotiations with any Persons conducted heretofore with respect
to any of the foregoing. The Stockholder (in his capacity as a stockholder and
as the trustee of the Michel Trust) agrees, until the Termination Date, not to
(and to cause his





--------------------------------------------------------------------------------



 



Representatives not to) release any third party from the confidentiality and
standstill provisions of any agreement relating to the Company or any of its
Subsidiaries.
               (c) Fiduciary Duties. Nothing in this Agreement shall limit or
restrict the Stockholder in his capacity as a director and officer of the
Company and exercising his fiduciary duties in such capacity.
          Section 2. Agreement to Vote; Restrictions on Dispositions;
Irrevocable Proxy.
               (a) Agreement to Vote. The Stockholder hereby agrees, until the
Termination Date, to vote or cause to be voted the Shares or execute or cause to
be executed a written consent in respect thereof, (i) for approval and adoption
of the Merger Agreement (as amended from time to time) and the transactions
contemplated by the Merger Agreement, as applicable, at any meeting or meetings
of the stockholders of the Company at which the Merger Agreement or the
transactions contemplated thereunder are submitted for the vote of the
Stockholder or in any written consent in respect thereof, (ii) against any other
Acquisition Proposal, without regard to any Board recommendation to stockholders
concerning such Acquisition Proposal, and without regard to the terms of such
Acquisition Proposal, (iii) against any agreement, amendment of any agreement
(including the Company’s Certificate of Incorporation or By-Laws), or any other
action that is intended or could reasonably be expected to prevent, impede,
interfere with, delay, postpone, or discourage the transactions contemplated by
the Merger Agreement, other than those specifically contemplated by this
Agreement or the Merger Agreement, and (iv) against any action, agreement,
transaction or proposal that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company in the Merger
Agreement. Any such vote shall be cast (or consent shall be given) by the
Stockholder in accordance with the procedures relating thereto so as to ensure
that it is duly counted, including for purposes of determining that a quorum is
present and for the purposes of recording such vote (or consent).
               (b) Restrictions on Dispositions. The Stockholder (in his
capacity as a stockholder and as the trustee of the Michel Trust) hereby agrees,
until the Termination Date, that, without the prior written consent of Parent,
the Stockholder shall not, directly or indirectly, sell, offer to sell, give,
pledge, encumber, assign, grant any option for the sale of or otherwise transfer
or dispose of, or enter into any agreement, arrangement or understanding to
sell, any Shares (collectively, “Transfer”).
               (c) Irrevocable Proxy. In furtherance of the Stockholder’s
agreement in Section 2(a) above and subject to Section 2(f) and the last two
sentences of this Section 2(c), the Stockholder (in his capacity as a
stockholder and as the trustee of the Michel Trust) hereby irrevocably (until
the Termination Date) appoints Parent or Parent’s designee as the Stockholder’s
agent, attorney and proxy, to vote (or cause to be voted) the Shares in
accordance with Section 2(a) hereof. This proxy is irrevocable (pursuant to
Section 212(e) of the DGCL) until the Termination Date and coupled with an
interest and is granted in consideration of the Company, Parent and Merger Sub
entering into the Merger Agreement. In the event that the Stockholder fails for
any reason to vote (or cause to be voted) the Shares in accordance with the
requirements of Section 2(a) hereof, then the proxyholder shall have the right
to vote the Shares in accordance with the provisions of the first sentence of
this Section 2(c). The vote of the proxyholder shall

2



--------------------------------------------------------------------------------



 



control in any conflict between the vote by the proxyholder of the Shares and a
vote by the Stockholder of the Shares.
               (d) Revocation of Prior Proxies. The Stockholder (in his capacity
as a stockholder and as the trustee of the Michel Trust) hereby revokes any and
all prior proxies or powers of attorney given by the Stockholder prior to the
execution hereof with respect to any Shares inconsistent with the terms of this
Section 2.
               (e) No Inconsistent Agreements. The Stockholder hereby covenants
and agrees that, except for this Agreement, the Stockholder, directly or
indirectly (in his capacity as a stockholder and as the trustee of the Michel
Trust) (i) has not entered into, and shall not enter into at any time while this
Agreement remains in effect, any voting agreement or voting trust with respect
to the Shares owned beneficially or of record by the Stockholder, (ii) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy, a consent or power of attorney with respect to the Shares owned
beneficially or of record by the Stockholder and (iii) has not entered into any
agreement or knowingly taken any action (and shall not enter into any agreement
or knowingly take any action ) that would make any representation or warranty of
the Stockholder contained herein untrue or incorrect in any material respect or
have the effect of preventing the Stockholder from performing any of his
material obligations under this Agreement.
               (f) Except as set forth in Section 2(a), the Stockholder (in his
capacity as a stockholder and as the trustee of the Michel Trust) shall not be
restricted from voting in favor of, against or abstaining with respect to any
matter presented to the stockholders of the Company. In addition, nothing in
this Agreement shall give Parent or Parent’s designee the right to vote any
Shares at any meeting of the stockholders of the Company other than as provided
in Section 2(c).
          Section 3. Representations, Warranties and Covenants of the
Stockholder. The Stockholder (in his capacity as a stockholder and as the
trustee of the Michel Trust) represents and warrants to Parent as follows:
(i) the Stockholder has all necessary power and authority to execute and deliver
this Agreement and to perform his obligations hereunder; (ii) this Agreement has
been duly executed and delivered by the Stockholder and the execution, delivery
and performance of this Agreement by the Stockholder and the consummation of the
transactions contemplated hereby have been duly authorized by the Stockholder;
(iii) assuming the due authorization, execution and delivery of this Agreement
by Parent, this Agreement constitutes the valid and binding agreement of the
Stockholder enforceable against the Stockholder in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application which may affect the
enforcement of creditors, rights generally and by general equitable principles;
(iv) the execution and delivery of this Agreement by the Stockholder does not
conflict with or violate any law or agreement binding upon him nor require any
consent, notification, regulatory filing or approval and (v) except for
restrictions in favor of Parent pursuant to this Agreement and except for the
transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, and the “blue sky” laws of the various
States of the United States, the Stockholder owns, beneficially, or has control
over, all of the Shares, as applicable, free and clear of any proxy, voting
restriction, adverse claim or other lien and has voting power and power of
disposition with respect to all Shares, with no restrictions on the
Stockholder’s rights of voting or disposition pertaining thereto and no Person
other than the Stockholder has any right to direct or approve the voting or
disposition of any

3



--------------------------------------------------------------------------------



 



Shares, except in the case of clause (iv) and (v) for violations, breaches or
defaults that would not in the aggregate materially impair the ability of the
Stockholder to perform his obligations hereunder. Notwithstanding anything
contained to the contrary in this Agreement, nothing in this Agreement is
intended or shall be construed to require the Stockholder, solely in his
capacity as a director or officer of the Company, to act or fail to act in any
manner inconsistent with (i) his fiduciary duties in such capacity and (ii) the
Merger Agreement. Furthermore, the Stockholder, who is a director and officer,
of the Company does not make any agreement or understanding herein solely in his
capacity as a director or officer, and nothing herein will limit or affect, or
give rise to any liability of the Stockholder solely in his capacity as a
director or officer of the Company.
          Section 4. Effectiveness and Termination. It is a condition precedent
to the effectiveness of this Agreement that the Merger Agreement shall have been
fully executed and delivered and be in full force and effect, and this Agreement
shall become effective at such time. This Agreement shall automatically
terminate and be of no further force or effect upon (i) the mutual written
consent of the Parent and the Stockholder, (ii) any material amendment,
supplement or modification to the Merger Agreement solely with respect to a
decrease in the Merger Consideration or a change in the form of the
consideration payable to stockholders or (iii) the termination of the Merger
Agreement in accordance with its terms or upon the consummation of the Merger
(other than with respect to this Section 4 and Section 5, which shall survive
any termination of this Agreement) (with respect to each of (i), (ii) and (iii),
as applicable, the “Termination Date").
          Section 5. Miscellaneous.
               (a) Waiver of Appraisal Rights. The Stockholder hereby waives any
rights of appraisal or rights to dissent from the Merger that he may have (if
any) under applicable law.
               (b) Expenses. Each party shall bear its own expenses incurred in
connection with this Agreement and the transactions contemplated hereby.
               (c) Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally, (ii) on the third business day after being mailed by certified mail,
return receipt requested, (iii) the next business day after delivery to a
recognized overnight courier, or (iv) upon transmission and confirmation of
receipt by a facsimile operator if sent by facsimile (and shall also be
transmitted by facsimile to the Persons receiving copies thereof), to the
parties at the following addresses or facsimile numbers (or to such other
address and facsimile number as a party may have specified by notice given to
the other party pursuant to this provision):
If to Parent, to
Viking Holdings LLC
c/o Providence Equity Partners
50 Kennedy Plaza, 18th Floor

4



--------------------------------------------------------------------------------



 



Providence, RI 02903
Facsimile: (401) 751-1790
Attention: Peter O. Wilde
and
Viking Holdings LLC
c/o Providence Equity Partners
9 West 57th Street, Suite 4700
New York, New York 10019
Facsimile: (212) 644-1200
Attention: Jesse M. Du Bey
with a copy to (which shall not constitute notice):
Weil, Gotshal & Manges, LLP
50 Kennedy Plaza, 11th Floor
Facsimile: (401) 278-4701
Attention: David K. Duffell, Esq.
and
Weil, Gotshal & Manges, LLP
767 Fifth Avenue, 31st Floor
New York, New York 10153
Facsimile: (212) 310-8007
Attention: Michael E. Weisser, Esq.
If to the Stockholder, to
Eduard Michel, M.D., Ph.D.
c/o Virtual Radiologic Corporation
11995 Singletree Lane, Suite 500
Minnetonka, MN 55344
with a copy to (which shall not constitute notice):
Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 South Seventh Street
Minneapolis, MN 55402
Facsimile: (612) 607-7100
Attention: Bruce Machmeier, Esq. and William McDonald, Esq.
               (d) Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by Parent and the Stockholder.

5



--------------------------------------------------------------------------------



 



               (e) Successors and Assigns. No party may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of the other parties, except that Parent may, without the
consent of the Stockholder, assign any of its rights and delegate any of its
obligations under this Agreement to any Affiliate of Parent. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns, including without limitation any corporate successor by merger or
otherwise. Notwithstanding any Transfer of Shares consistent with this
Agreement, the transferor shall remain liable for the performance of all
obligations of transferor under this Agreement.
               (f) No Third Party Beneficiaries. Nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement except as
such rights as may inure to a successor or permitted assignee under Section
5(e).
               (g) No Partnership, Agency, or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.
               (h) Entire Agreement. This Agreement embodies the entire
agreement and understanding among the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter other than the Merger Agreement and any other agreement, document
or instrument expressly referenced therein.
               (i) Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or unenforceability of
any other provisions of this Agreement.
               (j) Specific Performance; Remedies Cumulative. The parties hereto
acknowledge that money damages are not an adequate remedy for violations of this
Agreement and that any party, in addition to any other rights and remedies which
the parties may have hereunder or at law or in equity, may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunction or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each party waives any objection to the
imposition of such relief. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such rights, powers or remedies by such party.
               (k) No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its

6



--------------------------------------------------------------------------------



 



obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
               (l) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflict of laws thereof.
               (m) Jurisdiction. Each of the parties hereto submits to the
exclusive jurisdiction of any state or federal court of the United States
located in the State of Delaware with respect to any claim or cause of action
arising out of this Agreement or the transactions contemplated hereby (and
agrees that no such action, suit or proceeding relating to this Agreement or any
transaction contemplated hereby shall be brought by him or it except in such
courts). Each of the parties hereto, irrevocably and unconditionally, waives
(and agrees not to plead or claim) any objection to the laying of venue of any
action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in any state or federal court of the United States located
in the State of Delaware , or that any such action, suit or proceeding brought
in any such court has been brought in an inconvenient forum. The Stockholder
also agrees that any final and unappealable judgment against such party in
connection with any such action, suit or other proceeding shall be conclusive
and binding on such party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.
               (n) Waiver of Jury Trial. The Stockholder hereby waives, to the
fullest extent permitted by applicable law, any right he may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. The Stockholder (i) certifies that no
representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of any such litigation, seek to enforce
the foregoing waiver and (ii) acknowledges that he has been induced to enter
into this Agreement by, among other things, the consideration received by the
Stockholder in respect of the Shares pursuant to the transactions contemplated
by the Merger Agreement.
               (o) Drafting and Representation. The parties have participated
jointly in the negotiation and drafting of this Agreement. No provision of this
Agreement will be interpreted for or against any party because that party or its
legal representative drafted the provision.
               (p) Name, Captions, Gender. Section headings of this Agreement
are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement. Whenever the context may
require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms.
               (q) Counterparts. This Agreement may be executed by facsimile and
in any number of counterparts, each of which shall be deemed to be an original,
but all

7



--------------------------------------------------------------------------------



 



of which together shall constitute one instrument. Each counterpart may consist
of a number of copies each signed by less than all, but together signed by all,
the parties hereto.
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

                  PARENT    
 
                VIKING HOLDINGS LLC    
 
           
 
  By:   /s/ Jesse Du Bey    
 
     
 
Name: Jesse Du Bey    
 
      Title: President    

(MICHEL VOTING AND PROXY AGREEMENT SIGNATURE PAGE — VIKING HOLDINGS LLC)





--------------------------------------------------------------------------------



 



         
 
  THE STOCKHOLDER    
 
       
 
  /s/ Eduard Michel, M.D.
 
Eduard Michel, M.D.    

(MICHEL VOTING AND PROXY AGREEMENT SIGNATURE PAGE — VIKING HOLDINGS LLC)

